ORDER
PER CURIAM
Terrance Covington (“Appellant”) appeals from the trial court’s judgment following a jury trial convicting him of two counts of robbery in the first degree, in violation of Section 569.020 (RSMo. 2000), and two counts of armed criminal action, in violation of Section 571.015. Appellant was sentenced as a prior and persistent offender to concurrent sentences of 28 years on all four counts. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).